            Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

                                                   §
  3D SCAN GUIDE LLC,                               §
                                                   §
                   Plaintiff,                      §
                                                           CASE NO. 6:21-cv-458
                                                   §
            v.                                     §
                                                   §
  IMPLANT CONCIERGE, LLC,
                                                   §
                                                   §       JURY TRIAL DEMANDED
                   Defendant.
                                                   §
                                                   §
                                                   §

                                           COMPLAINT

       Plaintiff 3D Scan (“Plaintiff” or “3D Scan”), by and through its attorneys, files this

Complaint for Patent Infringement against defendant Implant Concierge, LLC, (“Defendant” or

“Implant Concierge”) and hereby alleges as follows:

                                  I.      NATURE OF ACTION

       1.        This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1 et seq. This action is brought to end Defendant’s unauthorized and

infringing manufacture, use, sale, offering for sale, and/or importation of methods, processes

services, systems and/or products incorporating Plaintiff’s patented invention.

       2.        Plaintiff is the owner of all rights, title, and interest in and to US Patent No. RE

47,368 (the “’368 Patent” or the “Patent”) including all rights to recover for all past and future

infringement thereof.

       3.        Upon information and belief, Defendant has been and currently is infringing,

contributing to the infringement of, and/or inducing the infringement of Plaintiff’s Patent, by,

among other things, making, using, selling, importing, and/or offering for sale, within the territorial



                                                  1
               Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 2 of 12




boundaries of the United States and the State of Texas, products that are covered by one or more

claims of Plaintiff’s Patent and inducing such conduct by others.

          4.       Defendant manufactures, provides, sells, offers for sale, imports, and/or distributes

Accused Products (as defined herein) and services; and/or induces others to make and use its

Accused Products and services in an infringing manner; and/or contributes to the making and use

of Accused Products and services by others, including its customers, who directly infringe the

Patent.

          5.       Plaintiff seeks past and future damages and pre-judgment and post-judgment

interest for Defendant’s past infringement of the Patent-in-Suit, as defined below.

                                         II.     THE PARTIES

          6.       Plaintiff 3D Scan Guide LLC is a limited liability corporation organized and

existing under the laws of Delaware, with its principal place of business at 18 E. 48th Street, Suite

1702, New York, New York 10017.

          7.       Upon information and belief, Defendant Implant Concierge is a limited liability

corporation organized and existing under the laws of Texas, with its headquarters located at 11503

NW Military Hwy, Suite 212, San Antonio, TX 78231. Defendant Implant Concierge may be

served with process by serving Corporation Service Company d/b/a CSC - Lawyers Incorporating

Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701.

                                III.    JURISDICTION AND VENUE

          8.       This is an action for patent infringement arising under the Patent Laws of the United

States, in particular 35 U.S.C. §271, 281, 283, 284, and 285. This Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §1331 and 1338(a).




                                                     2
              Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 3 of 12




         9.       Implant Concierge makes, uses, sells, offers for sale, imports, and/or distributes in

the United States, including within this Judicial District, dental products for tooth replacement

solutions and oral tissue regeneration.

         10.      Upon information and belief, Defendant designs, manufactures, uses, imports into

the United States, sells, and/or offers for sale in the United States products that infringe the Patent,

directly and or through intermediaries, as alleged herein. Defendant markets, sells, and/or offers

to sell its products and services, including those accused herein of infringement, to actual and

potential customers and end-users located in the State of Texas and in this Judicial District, as

alleged herein.

                                     COUNT ONE
                        INFRINGEMENT OF U.S. PATENT NO. RE 47,368

         11.      Plaintiff re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         12.      On April 30, 2019, the U.S. Patent & Trademark Office duly and legally issued

U.S. Patent No. RE 47,368 entitled “Modular template for drilling holes and method of making

same.”

         13.      Plaintiff is the owner of all rights, title, and interest in and to the ’368 Patent,

including the right to assert all causes of action arising under the ’368 Patent and the right to any

remedies for the infringement of the ’368 Patent.

         14.      For example, claim 11 of the ’368 Patent states:

              11. A template for use with an instrument for penetrating an uncut irregular
                  surface through a hole in said uncut irregular surface, said hole being
                  located at a desired location on said uncut irregular surface, said template
                  comprising:

                  a body including a custom surface shaped as a negative impression of the
                         uncut irregular surface to conform to the uncut irregular surface, the
                         body having a receiving section;


                                                     3
           Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 4 of 12




                a removable portion configured to be arranged in the receiving section;

                a removable guideway arranged at the removable portion and having a first
                       end positioned to open onto said desired location when said body is
                       placed in conforming contact with said uncut irregular surface,
                       wherein the removable guideway comprises an inner piece and an
                       outer piece, and wherein the outer piece includes an outer surface
                       configured to engage an inner surface of the removable portion;

                means for securing said removable portion to said body; and

                the inner piece configured as a stop for limiting a depth of penetration of
                       said instrument into said hole.

          15.   As described in the specification, a preferred embodiment of the template is for use

with an instrument to drill a hole in a surface at a desired location. The template includes a body

which has a negative impression of the surface, a guideway having a first end positioned to open

onto the desired location when the body is placed in conforming contact with the surface, and a

second end positioned on an exterior surface of the body. The second end of the guideway is

connected to the first end by a passage. The template also includes a stop for limiting the depth of

penetration of the drill bit into the hole.

          16.   Implant Concierge makes, uses, sells, offers for sale, imports, and/or distributes in

the United States, including within this Judicial District, surgical guide products and products that

are made, sold, offered for sale or operate in a substantially similar manner (collectively, the

“Accused Products”).

          17.   Implant Concierge’s Accused Products meet every limitation of claim 11 of the

’368 Patent, as well as other claims of the ’368 Patent and therefore directly infringe the ’368

Patent.

          18.   For example, Implant Concierge’s Accused Products utilize “[a] template for use

with an instrument for penetrating an uncut irregular surface through a hole in said uncut irregular




                                                  4
         Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 5 of 12




surface, said hole being located at a desired location on said uncut irregular surface,” as detailed

in https://implantconcierge.com/what-we-do/ and depicted below.




       19.     Implant Concierge’s Accused Products utilize “a body including a custom surface

shaped as a negative impression of the uncut irregular surface to conform to the uncut irregular


                                                 5
           Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 6 of 12




surface,      the     body    having     a     receiving       section,”        as    detailed   in

https://www.dentistrytoday.com/implants/10424-phased-implant-supported-full-mouth-dentures

and depicted below.




       20.      Implant Concierge’s Accused Products utilize “a removable portion configured to

be         arranged     in      the      receiving         section,”       as        detailed    in

https://www.dentistrytoday.com/implants/10424-phased-implant-supported-full-mouth-dentures

and depicted below.




       21.      Implant Concierge’s Accused Products utilize “a removable guideway arranged at

the removable portion and having a first end positioned to open onto said desired location when



                                               6
         Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 7 of 12




said body is placed in conforming contact with said uncut irregular surface,” as detailed in

https://www.youtube.com/watch?v=hTpN7DnJQpA and depicted below.




       22.     Implant Concierge’s Accused Products utilize a removable guideway which

comprises “an inner piece and an outer piece, and wherein the outer piece includes an outer surface

configured to engage an inner surface of the removable portion,” as detailed in

https://www.youtube.com/watch?v=hTpN7DnJQpA and depicted above.

       23.     Implant Concierge’s Accused Products utilize a “means for securing said

removable portion to said body,” as detailed in https://www.dentistrytoday.com/implants/10424-

phased-implant-supported-full-mouth-dentures and depicted below.




                                                7
        Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 8 of 12




      24.    Implant Concierge’s Accused Products utilize “the inner piece configured as a stop

for limiting a depth of penetration of said instrument into said hole,” as detailed in

https://www.youtube.com/watch?v=hTpN7DnJQpA and depicted below.




                                             8
         Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 9 of 12




       25.     Plaintiff has suffered damages as a result of Implant Concierge’s direct

infringement of the ’368 Patent in an amount adequate to compensate for Implant Concierge’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Implant Concierge, together with interest and costs as fixed by the Court.

       26.     Defendant continues to make, use, sell and/or import Accused Products despite

knowing that its actions constitute infringement of a valid patent.

       27.     Accordingly, Defendant is acting egregiously and/or knowingly or intentionally

when it infringes the ’368 Patent.

                           COUNT TWO
    INDIRECT INFRINGEMENT OF U.S. PATENT NO. RE 47,368 PURSUANT TO
                          35 U.S.C. § 271(B)

       28.     Plaintiff re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       29.     On information and belief, at least as early as the date of receipt of this complaint,

Defendant has been and is presently indirectly infringing one or more claims of the ’368 Patent,

by inter alia actively inducing infringement of the ‘368 Patent under 35 U.S.C. § 271(b). On

information and belief, such inducements include without limitation, with specific intent to

encourage the infringement, knowingly inducing oral surgeons and dentists to use infringing

articles that Defendant knows or should know infringe one or more claims of the ‘368 Patent. On

information and belief, defendant, inter alia, creates and provides its infringing surgical guide

templates and instructs and directs oral surgeons and dentists to reassemble them in an infringing

manner as claimed in the ‘368 Patent either literally or under the doctrine of equivalents.

       30.     On information and belief, at least as early as the date of receipt of this complaint,

Defendant knew or was willfully blind to the fact that it was inducing others to infringe the ‘368




                                                 9
         Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 10 of 12




Patent. On information and belief, Defendant knowingly and actively aided and abetted the direct

infringement of the ‘368 Patent by, inter alia, providing instructions and encouragement to oral

surgeons and dentists to reassemble the surgical guide templates in an infringing manner.

       31.     As a result of Defendant’s infringement of the ‘368 Patent, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                           COUNT THREE
    INDIRECT INFRINGEMENT OF U.S. PATENT NO. RE 47,368 PURSUANT TO
                          35 U.S.C. § 271(C)

       32.     Plaintiff re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       33.     On information and belief, at least as early as the date of receipt of this complaint,

Defendant has been and is presently indirectly infringing one or more claims of the ‘368 Patent,

by contributing to infringement of the ‘368 Patent under 35 U.S.C. § 271(c) and/or §271(f), either

literally and/or under the doctrine of equivalents.

       34.     On information and belief, at least as early as the date of receipt of this complaint,

Defendant has contributed to the infringement of the ‘368 Patent by, with knowledge of the ‘368

Patent and its infringing use, offering and/or providing to oral surgeons and dentists, and/or

importing into the United States, its infringing surgical guide templates. These infringing surgical

guide templates (i) are a material part of the patented inventions claimed in the ‘368 Patent, (ii)

are not a staple article or commodity of commerce suitable for substantial non-infringing use, and

(iii) are especially made or especially adapted for use in an infringement of the ‘368 Patent.




                                                 10
         Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 11 of 12




       35.     As a result of Defendant’s infringement of the ‘368 Patent, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                     IV.    JURY DEMAND

       36.     Plaintiff 3D Scan hereby demands a jury on all issues so triable.

                                V.      REQUEST FOR RELIEF

       WHEREFORE, Plaintiff 3D Scan respectfully requests that the Court:

       (a)     enter judgment that Defendant infringes one or more claims of the ’368 Patent

literally and/or under the doctrine of equivalents;

       (b)     enter judgment that Defendant has induced infringement and continues to induce

infringement of one or more claims of the ’368 Patent;

       (c)     enter judgment that Defendant has contributed to and continues to contribute to the

infringement of one or more claims of the ’368 Patent;

       (d)     award Plaintiff damages, to be paid by Defendant in an amount adequate to

compensate Plaintiff for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendant of the ’368 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (f)     award Plaintiff its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                 11
      Case 6:21-cv-00458-ADA Document 1 Filed 05/03/21 Page 12 of 12




DATED: May 3, 2021                       Respectfully submitted,

                                         /s/ Andrew G. DiNovo
                                         Andrew G. DiNovo
                                         Texas State Bar No. 00790594
                                         adinovo@dinovoprice.com
                                         Nicole E. Glauser
                                         Texas State Bar No. 24050694
                                         nglauser@dinovoprice.com
                                         DINOVO PRICE LLP
                                         7000 N. MoPac Expressway, Suite 350
                                         Austin, Texas 78731
                                         Telephone: (512) 539-2626
                                         Telecopier: (512) 539-2627

                                         Counsel for Plaintiff
                                         3D Scan Guide LLC




                                    12
